Citation Nr: 1439787	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative arthrosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981 and March 1986 to March 1996. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The most probative evidence fails to link the Veteran's degenerative arthrosis of the lumbar spine to his service.


CONCLUSION OF LAW

The criteria for service connection for a degenerative arthrosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service treatment records, VA examination report, and VA treatment records have been obtained and considered. 

The Veteran was afforded a VA examination in May 2014 to address his claim, which was adequate because the examiner discussed the Veteran's medical history, described the Veteran's current symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.

The Veteran was afforded a video conference hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his degenerative arthrosis of the lumbar spine claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection, and the Veteran volunteered his treatment history and his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran contends that he injured his back in service.  Service treatment records show complaints of low back pain in September and October 1990, which the Veteran associated with long hours in an uncomfortable work position, and was diagnosed as lumbar strain.  A service treatment record in December 1991 shows a complaint of back pain in the thoracic spine, diagnosed as muscle strain.  A subsequent periodic examination in March 1992 revealed the spine was normal on clinical evaluation.  

In his January 2008 application for benefits, the Veteran did not identify any post service back treatment, nor did he identify any in response to the VCAA letter he was sent.  In May 2014, he was examined for VA purposes, after which the examiner diagnosed degenerative arthrosis and opined that it was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that it is less likely than not that the single separate instances in service in two different areas of the spine could cause mild degenerative disorder.

The only evidence of a nexus between the current back condition and military service is the Veteran's own contention.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board can only give lay evidence the weight to which it is entitled.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board finds that the question regarding the potential relationship between the Veteran's current back condition and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to attribute any back condition to any specific instance of his military service.  Therefore, while the Veteran is competent to describe his back symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology. 

The Board also notes the presence of arthritis to a degree of 10 percent is not shown by the evidence to support a claim for service connection under the presumptions set out in 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

As to the Veteran's current contentions that he injured his back numerous times during service, but did not report it, and that he had chronic back pain in service, the Board does not consider this to be a reliable history and it is not accorded probative weight.  This is because the service treatment records reflect numerous medical complaints that the Veteran made to service medical staff, including abdominal cramps, sores on the lip, smoke inhalation, a hand laceration, diarrhea, thumb discomfort, foot rash, folliculitis, motion sickness, sore throat, hand rash, pimples on the back, right wrist puncture wound, severe cough, fever, hand burn, headache, fatigue, malaise, and nasal congestion.  It is plain he sought out medical care when he had medical complaints.  In this context, the absence of back complaints in these records, apart from those already mentioned, supports the notion that during service, the Veteran did not have chronic back complaints, and that his current recollections are not accurate.  

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims and that doctrine is thus inapplicable.  Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative arthrosis of the lumbar spine is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


